J-S29038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC RAMBERT                               :
                                               :
                       Appellant               :   No. 160 WDA 2022

             Appeal from the PCRA Order Entered January 18, 2022
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0002765-1987


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                           FILED: DECEMBER 5, 2022

        Eric Rambert, pro se, appeals from the order dismissing, as untimely,

his serial Post Conviction Relief Act (PCRA) petition. See 42 Pa.C.S.A. §§

9541-9546. We affirm.

        The facts underpinning Rambert’s convictions are not relevant to the

present appeal. However, briefly, Rambert was originally sentenced, in a

matter factually unrelated to the present docket number, to an aggregate

imprisonment term of ten to twenty-five years stemming from a 1983 guilty

plea wherein Rambert, inter alia, pleaded guilty to rape in Philadelphia County.

Several years later, in 1987, Rambert, while imprisoned in Allegheny County,

was found guilty by a jury of committing an assault as a prisoner, rioting, and


____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S29038-22



engaging in a criminal conspiracy.1

       For these latter offenses, Rambert was sentenced to: at Count I, two to

ten years of incarceration “to begin and take effect at the expiration of

sentence imposed at any other information(s)”; at Count II, two to five years

of incarceration “to begin and take effect at the expiration of sentence imposed

at Count I”; and at Count III, two to ten years of incarceration “to begin and

take effect at the expiration of sentence imposed at Count [II]”. Judgment of

Sentence, dated 11/10/87 (consolidated onto one page). After sentencing,

this Court affirmed Rambert’s judgment of sentence in 1988.

       According to Rambert, some ten years later, in 1998, the Pennsylvania

Department of Corrections furnished him with a sentence status summary,

which reflected that his 1983 sentence had been aggregated with his 1987

sentence, leading to a June 2, 2033 maximum term of incarceration. In other

words, Rambert’s sentence, in its entirety, was thereafter identified as sixteen

to fifty years of incarceration, reflective of his original ten to twenty-five year

term in addition to the newer tripartite sentencing arrangement.

       In 2021, Rambert filed what appears to be his twelfth post-conviction

petition, which was titled “Motion for PCRA Nunc Pro Tunc Writ of Habeas

Corpus”. Although it is difficult to parse given that the petition has been hand-

written,    Rambert       asserts    that      the   Pennsylvania   Department   of

____________________________________________



1 See 18 Pa.C.S.A. § 2703; 18 Pa.C.S.A. § 5501(1); and 18 Pa.C.S.A. §
903(a)(1), respectively.

                                            -2-
J-S29038-22



Corrections/Board of Probation and Parole acted in violation of the sentencing

court’s 1987 order by unlawfully aggregating his 1987 sentence with his 1983

sentence. See Motion for PCRA Nunc Pro Tunc Writ of Habeas Corpus, filed

11/15/21, at ¶ 2. Rambert’s petition continues by contending that these

entities have “misinterpreted and misapplied 42 Pa.C.S.[A.] § 9757[.]” Id., at

¶ 4. Ultimately, the lower court dismissed Rambert’s petition on the basis that,

under the PCRA, it was time-barred, without exception. See 42 Pa.C.S.A. §

9545(b)(1) (giving petitioners one year after their judgment becomes final to

file a petition unless they have availed themselves of one of the PCRA’s three

exceptions).

      Rambert timely appealed from this dismissal and now, on appeal,

presents three issues:

      1. Did the lower court err in dismissing his petition where he
         invoked the court’s non-traditional jurisdiction/inherent powers
         pursuant to 42 Pa.C.S.A. § 5505?

      2. Did the lower court err in failing to correct the 1987 sentencing
         order, as it was unlawfully encroached on by the Pennsylvania
         Department of Corrections?

      3. Did the lower court err in failing to correct the 1987 sentencing
         order where there has been an unlawful aggregation of his
         sentence?

See Appellant’s Brief, at 3.

      Preliminarily, we note that despite raising three at least somewhat

discrete questions, Rambert’s argument section, which contains no internal

headings and fluctuates wildly between upper- and lower-case text, is in


                                     -3-
J-S29038-22


violation of, among other rules, Pennsylvania Rule of Appellate Procedure

2119(a). See Pa.R.A.P. 2119(a) (“The argument shall be divided into as many

parts as there are questions to be argued[.]”). To that point, having one

omnibus section has, to a certain degree, hampered review.

      Distilled   down,   Rambert   appears   to   contest   the   Pennsylvania

Department of Correction’s ability to have aggregated his sentences in 1998,

as it “usurped the [j]udicial [b]ranch[‘s] powers in sentencing[.]” Appellant’s

Brief, at 7. Instead, Rambert avers that, by their explicit wordings, his

individual 1987 sentences were firstly not consecutive to one another and

secondly not aggregated with his 1983 sentence. See id., at 7-8; see also

id., at 9 (“[The 1987 sentencing order] doesn’t say a term of incarceration of

not less than six … years nor more than twenty-five … years[.]”). Rambert

further suggests that “he would have had to stipulate that they were

consecutive and aggregated[.]” Id., at 8.

      Rambert also believes that proper jurisdiction to challenge his present

contention lies in the sentencing court, as it was the sentencing court who

determined whether his 1987 sentence was consecutive and/or aggregated.

See id., at 10. Finally, Rambert argues, somewhat contradictorily based on

other portions in his brief, that his present petition is not time-barred by the

PCRA because a sentencing court has the inherent jurisdiction to correct

patent errors in the record. See 42 Pa.C.S.A. § 5505; but see Appellant’s

Brief, at 19 (“Just because [the 1987 sentencing judge’s] written judgment


                                     -4-
J-S29038-22


doesn’t specify [consecutively,] doesn’t mean there was a patent mistake

because he had the discretion to impose his sentences the way that he did[.]”)

(unnecessary capitalization omitted).

      The Commonwealth submits that because Rambert is principally

contesting the Pennsylvania Department of Correction’s aggregation action,

review of Rambert’s claims do not fall under the ambit of the PCRA and are,

therefore, beyond our jurisdiction. See 42 Pa.C.S.A. § 9543(2)(i-viii)

(requiring a petitioner to demonstrate that his or her conviction or sentence

stemmed from one of seven enumerated factors). To that point, our sister

court has emphasized that “the proper method by which a prisoner [can]

challenge the aggregation of his sentences [is] through a mandamus action

[in Commonwealth Court].” Gillespie v. Department of Corrections, 527

A.2d 1061, 1065 (Pa. Commw. 1988) (citation omitted); see also 42

Pa.C.S.A. § 761(c) (“The Commonwealth Court shall have original jurisdiction

in cases of mandamus[.]”). In addition, even though the lower court dismissed

the petition on timeliness grounds, the Commonwealth highlights that as long

as the court’s ultimate decision is correct, we may affirm on any basis. See

Commonwealth v. Reese, 31 A.3d 708, 727 (Pa. Super. 2011) (en banc).

With these considerations in mind, to the extent Rambert is challenging the

Department of Correction’s ability to proceed in the way that it did, Rambert

has not shown that his claim is cognizable under the PCRA. As such, we have

no ability to grant him relief and therefore affirm the dismissal of his petition.


                                      -5-
J-S29038-22


      In the alternative, continuing with his argument, Rambert states that

the first of his three 1987 sentences began in 1993, which was after he had

served the ten-year minimum of his 1983 sentence. Then, two years later, in

1995, after his Count I two-year minimum had elapsed, he started to serve

his Count II two-year minimum, with Count III following the same pattern.

After that, Rambert writes that “[w]hile serving the minimums of each

sentence[,] all maximums were running simultaneously[,] which would have

[e]xpired on June 2, 2007.” Appellant’s Brief, at 15.

      We agree with Rambert that his 1987 sentencing orders do not expressly

indicate that they are consecutive to one another. However, when those

orders state that they were to individually take effect either after: (1) any

sentence imposed at any other criminal information; or (2) a previous count

in the same 1987 case, their plain language demonstrates a consecutive

sentencing scheme. Stated differently, the three sentences imposed in 1987

are clear insofar as they do not overlap one another, and Rambert has

presented no compelling basis to conclude that the court was obligated to use

a specific word or phrasing to construct a legally sufficient consecutive

sentence.

      Despite the fact that the record shows no indication that the court, in

imposing a consecutive sentence, “indicate[d] the minimum sentence to be

served for the total of all offenses with respect to which sentence is

imposed[,]” 42 Pa.C.S.A. § 9757, in utilizing more language from our sister


                                     -6-
J-S29038-22


court, such an omission is “not a fatal flaw,” Gillespie, 527 A.2d at 1065. The

“failure [to inform a defendant of his or her total minimum] does not require

resentencing,” Commonwealth v. Bell, 476 A.2d 439, 452 (Pa. Super.

1984), because “necessary implication,” id., at 453, demonstrates that

Rambert’s aggregate sentence for the 1987 offenses amounted to six to

twenty-five years. See Commonwealth v. Harris, 620 A.2d 1175, 1179 (Pa.

Super. 1993) (establishing that Section 9757 “has been interpreted as

requiring the aggregation of maximum as well as minimum sentences[]”)

(citation omitted). We have also noted that the Commonwealth Court has

understood Section 9757 to “mandate automatic aggregation of sentences

once the trial court imposes a consecutive sentence.” Id.

      Simply   put,   regardless   of   whether   his   sentence   automatically

aggregated pursuant to Section 9757 in 1987 or via a Department of

Corrections action transpiring approximately ten years later, Rambert has

presented no cogent basis to deviate from the plainly evident intent of the

sentencing court. The 1987 orders irrefutably demonstrate that there is to be

an aggregation of his initial ten to twenty-five year term of incarceration from

1983, clearly fitting the “any other information” parameter expressly

contemplated therein, with his consecutively constructed six to twenty-five

year sentence imposed in 1987. In total, then, Rambert’s entire sentence

amounts to sixteen to fifty years of incarceration, the aggregate term of which

he will serve until, at most, 2033. In addition to dismissal predicated on


                                        -7-
J-S29038-22


mandamus, without any patently incorrect infirmities associated with

Rambert’s sentence and in tandem with Rambert failing to plead or prove any

exception to the PCRA’s time-bar, we affirm the lower court’s order dismissing

his PCRA petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/05/2022




                                    -8-